,jfnmtf) Mutt 13f Wealﬁ

ﬁm gamma, Emmi
JUDGMENT
Ne; welsmwmv

mm DEPﬁRTMENT {It}? PUBLIC SAFETY,
Appallant

V.

Gerarﬂa PALACIGS,
Appellee

me the (Emmy {mm at Law Na; 2} Webb (imam “Rama;
 Calm N9, 2i] 136V Kﬁﬂﬁﬁélm
Hamﬂmble Jesus  Judga mailing

BEFQRE CHEF JUSTICE STQNE, JUS’I‘ICE ANGELE‘H; ANI) JUQTIQE CWA

In mmme ‘sﬁth this {mum‘s apirﬁm 6f  date} we REWE AND RENDER IN
PaRT m  1H PART thug trial! mm*s (mgr ﬁfExpunctiﬁn signed 1 111;; 2, 2313, relating
m petitimeriappeﬂee‘:

NAME: Wﬁ: Palaeim

SEX: Male

MﬁE: {lawman

DATE OF BIRTH: 

DEWER’S LIESENSE N10,, STﬁTE: _
seem, SECURITY HQ; H

We REVERSE that part mf’ the trial mm’a mtdletr granting mgunaﬁon {if rewrds and ﬁles
8f {ha fulﬁlﬁwing msﬁdxarge:

aLLEGEI} GFFENSE: Asgang Tmﬁsﬁg Thmat, ViaEaﬁan 6f Pmtﬁﬁtiw Met
DATE OF ALLEGED QFFENSE: Miﬁmﬁﬁ?

DATE 0F MST: {3433mm

CQURTY  ARRE$TED2 Webb

ARREﬁTmG AGEWQY: Imam Polka Depaﬂmem

 

‘Tlm mm} infwmaﬁm is minded in this juﬁgmant pursuant m wide $5362, maﬁan Mb), if the Team {Sada af
ﬁrimiml made

04- l 3-00865-CV

With respect to the above-referenced arrest, we RENDER judgment denying Gerardo Palacios’s
petition for expunction. '

In all other reSpects, the trial court’s July 2, 2013 Order of Expunction is AFFIRMED.

We ORDER the clerk of this court to send of copy of this judgment to each of the persons
and entities listed below:

National Crime Information Center
CJIS Division

1000 Cluster Hollow Rd.
Clarksburg, West Virginia 26306

Texas Crime Information Center
c/o Texas DPS

PO. Box 4143

Austin, Texas 78765-4143

The Federal Bureau of Investigation
9th and Pennsylvania, NW.
Washington, DC. 29535

Webb County District Clerk’s Ofﬁce
1110 Victoria, 2nd Floor
Laredo, Texas 78040

Webb County Clerk’s Ofﬁce
1110 Victoria, 2nd Floor
Laredo, Texas 78040

Justice of the Peace Pet 1, Pl 1
Judge Hector Liendo

1110 Victoria, Ste. 106
Laredo, Texas 78040

Justice of the Peace Pct 1, Pl 2
Judge Oscar Liendo

1110 Victoria, Ste. 103
Laredo, Texas 78040

Justice of the Peace Pet 2
Judge Ramiro Veliz

901 S. Milmo, lst Floor
Laredo, Texas 78043

04-13-00865-CV

Justice of the Peace Pet 2, Pl 2
Judge Ricardo Rangel

901 S. Milmo, 2nd Floor
Laredo, Texas 78040

Laredo Police Department
Records Department

4712 Maher Ave.

Laredo, Texas 78041

Webb County Sheriff’s Ofﬁce
Identiﬁcation Information & Records
1000 Washington

Laredo, Texas 78040

Texas Department of Public Safety
Attn: Expunction of Records Division

5805 N. Lamar
Austin, Texas 78705

Webb County District Attorney’s Ofﬁce
1110 Victoria, 4th Floor
Laredo, Texas 78040
We further ORDER that each party shall bear its own costs of this appeal.

SIGNED February 5, 2014.